DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 have been examined and are pending.

Examiner Comments

Examiner notes the partial incorporation of the allowable subject matter of 8, 14-15 and 18. Additionally, it appears that the scope has changed with claims these aforementioned claims, as such after an updated search, a 103 rejections of 8-9, 14-15 and 18 are made below. The allowable subject matter of 8-9, 14-15 and 18 is withdrawn.
Applicant and Examiner discussed ways to overcome claim informalities. Applicant agreed to discuss with Client proposed amendments to the Examiner to be reviewed an entered into prosecution for the examiner's amendment, in preparation for allowance on July 27, 2021. Unfortunately, due to time lines imposed, Examiner submitted this Final office action as to avoid approaching ceiling limits. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 4: “...a second blockchain.”  It appears to be a typographical error after the term blockchain, where there should be a semicolon (;). Appropriate correction is required.


Response to Amendment

This communication is in response to applicant's amendment filed on 05/19/2021. Claims 1, 8, 10-11, 13-1, and 18 have been amended. Claim 1-18 have been examined and are pending.
Response to Arguments
	
Acknowledgement to applicant's amendment to the abstract has been noted. The drawing has been reviewed, entered and found obviating to previously raised objection for minor informalities. Objection to t the abstract is hereby withdrawn.

Applicant’s arguments, see pp.9-15, filed 05/19/2021, with respect to the rejection(s) of claim(s) 1-7, 10-13, and 16-17 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yang et al, hereinafter (“Yang”), US PG Publication (2018/0285839 A1), in view of Madisetti et al, hereinafter (“Madisetti”), US PG Publication (2019/0018888 A1).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 10, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In claims 1, 10, and 16, the broadest reasonable interpretation of the system includes second field information of anchoring information recorded in a first blockchain. The specification does not disclose enough information for one of ordinary skill in the art to use the method to both exclude and include the second field information by an anchoring device, attempting to share information on the basis of the anchoring. The specification does not provide direction as to how to simultaneously exclude and include the second field information; as directed in the last two limitations of the aforementioned claims. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claims 1, 10, and 16. Thus, claim 1, 10, and 16 is not enabled by the disclosure.
Dependent claim(s) 2-9, 11-15, and 17-18 are also rejected under 35 U.S.C. 112, first paragraph, for the same reason addressed above. 
	

	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al, hereinafter (“Yang”), US PG Publication (2018/0285839 A1), in view of Madisetti et al, hereinafter (“Madisetti”), US PG Publication (2019/0018888 A1).
Regarding currently amended claims 1 and 16, Yang teaches a method performed by an anchoring device to share information on the basis of anchoring, the method comprising and anchoring device comprising:  [Yang , ¶¶0015 and 0028: sharing data with multiple independent parties with increased privacy and scalability through anchoring hash chains]
an anchoring device comprising: [Yang , ¶0020: a control node 24 enforces the permissions and access to the data in the data store 22 and communicates with a software API component 28 of application (app) 30]
 a communication interface configured to interoperate with a first blockchain and a second blockchain; [Yang, ¶¶0062-0063 and 0070-0071: Fig. 7 shows a computing system 700 with a network adapter 712 (e.g. network interface) communicatively coupled to bus 716; manages the flow of traffic and resource sharing between various entities of embodiments therein. Events of the first blockchain are anchored to the second blockchain thereby leveraging the security of both the first and second blockchains.
a memory including one or more instructions; and a processor configured to, by executing the one or more instructions: [Yang, ¶¶0063 and 0065: one or more central processing units (“processors”) 702 executing sets of instructions and main memory 706]
acquiring anchoring information ¶¶0015, 0021-0023: Disclosed system presents a data management system that allows multiple independent parties to securely share data ..Smart contracts are used for recording the hash of the data, owner of data, and data permission is written to blockchain along with hashes of any source data for data provenance. ¶¶0056 and 0061: Control node 24 facilitates received API data request (acquiring anchoring information) from application audit logs of recordable events are embedded within transaction (a target transaction record) of first blockchain (a first blockchain) at step 602]
recording the acquired anchoring information in a second blockchain.  [Yang, ¶0062: At step 604, control nodes 24 periodically generate a single hash of multiple recordable events that occurred within a given period, then at step 606 embed that hash of the multiple recordable events into a transaction on the second Blockchain (recording the acquired anchoring information in a second blockchain)] 
While Yang teaches a target transaction and verification information [See Yang, ¶¶0056 and 0061: embedded within transaction of first blockchain; ¶0033: data access control permissions (verification information) which may be a given set of account keys (public and private)]; however, Yang fails to explicitly teach but teaches wherein the target transaction record includes a plurality of pieces of field information including first field information permitted for sharing [Madisetti, ¶0216: FIG. 35 an illustration of transaction and state storage in in the BlockGrid network, is described in more detail. A BlockGrid network may either use N separate blockchains with separate addresses spaces for accounts and separate world and transaction states. Each block 1956 of the World State Trie 1950, the Transaction Trie 1952, and the Transaction Receipts Trie 1954 may comprise a block header 1658 which may further comprise a plurality of fields, including prevhash 1960, timestamp 1962, extra_data 1964, number 1968, validator 1970, gas_limit 1972, gas_used 1974, and bloom 1976 (a plurality of pieces of field information). In the third case, where a BlockGrid network uses partially shared states and/or addresses spaces, each blockchain in the BlockGrid maintains a private state and/or addresses space, and a shared state and/or addresses space.]
the anchoring information includes the first field information and excludes the second field information; [See Madisetti, ¶0216: use of partially shared states and/or address spaces] and
the anchoring information further includes verification information on the first field information and the second field information. [See Madisetti, ¶0216: use of partially shared states and/or address spaces] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of 
Regarding claim 2, the combination of Yang and Madisetti teach claim 1 as described above.
Yang teaches wherein the first blockchain is a blockchain to which access of a sharee of the first field information is restricted; [Yang ¶0023-0024: When the data is to be retrieved, a smart contract or external network service process may be used to check if the retriever has permission (a sharee of the first field information) to access the data. If access is not allowed (is restricted), that is also written to the blockchain] and
the second blockchain is a blockchain to which access of a sharee of the first field information is allowed. [Yang ¶0023-0024: First permissions are checked, if permission exists then hash of updated data and source of data (provenance) is written in blockchain. If so, then access is granted to the data on the data store 22 (access of a sharee of the first field information is allowed). This access is also recorded in the blockchain. See ¶0062: embed that hash of the multiple recordable events into a transaction on the second Blockchain (the second blockchain is a blockchain)]
Regarding claims 3 and 12, the combination of Yang and Madisetti teach claim 2 as described above.
While Yang teaches a private and public blockchain [Yang, ¶0020 and 0029: a blockchain layer 24 uses a hybrid approach including both a public (i.e. Bitcoin and Ethereum) and a private blockchain (i.e. private/permissioned, like an intra-company)]; however, Yang fails to explicitly teach but Madisetti teaches wherein the first blockchain is a private blockchain; [Madisetti et al 20190018888 A1, ¶0035: Embodiments of the present invention adopt a different approach from payment channels by using a combination of public and private blockchain network with regular synchronization and checkpointing of transactions and mirroring of smart contract states. ¶0037: Each user having an account on each of the first private blockchain network and the second blockchain network. The method where the first private smart contract is a multi-signature smart contract including a plurality of signatures, each signature being associated with a user. ] and 
the second blockchain is a public blockchain. [Madisetti, ¶0037: The method where: the second blockchain network is a public blockchain network, includes second smart contract is a public smart contract]

Regarding claim 4, the combination of Yang and Madisetti teach claim 2 as described above.
However, Yang fails to explicitly teach but Madisetti teaches wherein the first blockchain is shared through a first channel in a blockchain network; [Madisetti, See ¶0037; ¶0179: users 1200 can access payment application through mobile or web application 1202 with application backend (cloud and blockchain) through API, where a number of compute instances 1208, 1210, 1212 under one load balancer 1206 that run application servers. The application servers process API request and post transactions to a private blockchain network 1218] and
the second blockchain is shared through a second channel in the blockchain network. [Madisetti et al 2019/0018888 A1, ¶0179: users 1200 can also access a public blockchain network 1222 at regular time intervals via the number of compute instances 1208, 1210, 1212 under one load balancer 1206 that run application servers]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Yang before him or her by including the teachings of a system for Tuning Blockchain Scalability, Decentralization, and Security for Fast and Low-Cost Payment and Transaction Processing of Madisetti. The motivation would have been obvious to try a function that the private blockchain infrastructure is used for offloading frequent transactions and big data, a public blockchain infrastructure comprising public blockchain network, public blockchain database and public private decentralized storage network is used for combined or important or summarized transactions and data [Madisetti, ¶0178].  
Regarding claim 5, the combination of Yang and Madisetti teach claim 1 as described above.
Yang teaches wherein the anchoring information further includes an identifier of a target transaction and information on a block in which the target transaction record is recorded. [Yang, ¶0055: The control nodes 24 generate transactions (a target transaction) to the blockchain layer 24 that embed the audit logs for exactly whose data was provided to train the AI models. This process creates a virtual marketplace that allows AI/machine learning service and data sharing to be transacted in a secure and distributed environment among many parties. ¶¶0056-0057: Fig. 5 shows how a control nodes facilitate data requests, where data request include: identity of application/user of applications/group of users of application (an identifier of a target transaction) and data access control permissions (information on a block), are stored in blockchain layer (in which the target transaction record is recorded)]
Regarding claims 6 and 17, the combination of Yang and Madisetti teach claim 1 as described above.
Yang teaches wherein the anchoring information further includes electronic signature information of the first field information generated with a private key related to a target transaction. [Yang, ¶0014: whoever creates the transaction with the data can prove that they created it, because they hold the private key (a private key related to) used to sign the transaction (a target transaction). ¶0025: Blockchains such as Ethereum support public and private keys for doing cryptographic signatures (electronic signature information of the first field information)]

Regarding claim 7, the combination of Yang and Madisetti teach claim 6 as described above.
Yang teaches wherein a public key corresponding to the private key is registered in a specific blockchain which is a public blockchain. [Yang, ¶0041-0042: In much larger networks like Bitcoin (a public blockchain), in order to coordinate between the control node 24A, control node 24B and the blockchain layer 26, the control nodes 24A, 24B may operate a number of accounts on the blockchain layer 26. This operates similarly as discussed with reference to FIG. 1 with the added complexity that blockchain accounts are held by different control nodes 24A, 24B. In some embodiments, each control node 24A, 24B shares the public keys of accounts it respectively controls (a public key corresponding), but keeps the private keys private (to the private key is registered). Thus, transactions with embedded audit log data are generated between accounts controlled by control nodes 24A, 24B; however, it is still unnecessary for the entities 30A, 30B to trust one another even between the operation of their respective control nodes 24A, 24B as the private keys (or private data within the data store 22) are not shared with the other]
Regarding currently amended claim 8, the combination of Yang and Madisetti teach claim 1 as described above.
While Yang teaches verification information [See Yang, ¶0033: data access control permissions (verification information) which may be a given set of account keys (public and private)]; however, Yang fails to explicitly teach but Madisetti teaches wherein 
the verification Madisetti, ¶0216]

Regarding currently amended claim 10, Yang teaches a method performed by a computing device to share information on the basis of anchoring, the method comprising:
retrieving an anchoring transaction record recorded in a first blockchain, [See ¶¶0021-0023: Smart contracts are used for recording the hash of the data, owner of data, and data permission is written to blockchain along with hashes of any source data for data provenance. ¶¶0056 and 0061: Control node 24 facilitates received API data request from application audit logs of recordable events are embedded within transaction (a target transaction record) of first blockchain at step 602] the anchoring transaction record including first field information and verification information ¶0062: At step 604, control nodes 24 periodically generate a single hash of multiple recordable events that occurred within a given period, then at step 606 embed that hash of the multiple recordable events into a transaction on the second Blockchain. ¶0057: control node verifies based on data access control permissions based on the identity of the data request (verifying the first field information)] and
verifying the first field information by using the verification information [See Yang, ¶0057: control node verifies based on data access control permissions (using the second field information) based on the identity of the data request (verifying the first field information)], 
wherein the anchoring transaction record is generated by anchoring a target transaction record recorded in a second blockchain; [See Yang, ¶0062: At step 604, control nodes 24 periodically generate a single hash of multiple recordable events that occurred within a given period, then at step 606 embed that hash of the multiple recordable events into a transaction on the second Blockchain] and
the first field information is field information permitted for sharing in the target transaction record. [See Yang, ¶0061 audit logs of recordable events are embedded within transaction of first blockchain at step 602]
However, Yang fails to explicitly teach but Madisetti teaches the target transaction record includes a plurality of pieces of field information including the first field information permitted for sharing and second field information not permitted for sharing; [See Madisetti, ¶0216: FIG. 35 ...block header 1658 which may further comprise a plurality of fields, including prevhash 1960, timestamp 1962, extra_data 1964, number 1968, validator 1970, gas_limit 1972, gas_used 1974, and bloom 1976 (a plurality of pieces of field information)]  and
wherein the verification information includes information for verifying the first field information and the second field information. [See Madisetti, ¶0216: use of partially shared states and/or address spaces] -and

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of providing data provenance, permissioning, compliance, and access control for data storage systems using an immutable ledger overlay network of Yang before him or her including the teachings of a system for Tuning Blockchain Scalability, Decentralization, and Security for Fast and Low-Cost Payment and Transaction Processing of Madisetti. The motivation would have been obvious to try use partially shared states and/or addresses spaces, each blockchain in the BlockGrid maintains a private state and/or addresses space [Madisetti, ¶0216].  
Regarding currently amended claim 11, the combination of Yang and Madisetti 10 as described above.
Yang teaches wherein the first field information corresponds to some of [[a]] the plurality of pieces of field information included in the target transaction record. [Yang, ¶0020: Metadata, hashes of the data, permissions or hashes (a plurality of pieces of ) thereof, and the commands are written to the blockchain via the control node 24]
Regarding currently amended claim 13, the combination of Yang and Madisetti teach claim 10 as described above.
Yang teaches wherein the verification information is-further includes
 electronic signature information of the first field information; [Yang, ¶¶0025 and 0033: data access control permissions (verification information) which may be a given set of account keys (public and private); where Ethereum support public and private keys for doing cryptographic signatures (electronic signature information of the first field information) ] and
the verifying of the first field information comprises:  acquiring a public key previously registered in a public blockchain; [See Yang, ¶0041-0042: In much larger networks like Bitcoin (a public blockchain), in order to coordinate between the control node 24A, control node 24B and the blockchain layer 26, the control nodes 24A, 24B may operate a number of accounts on the blockchain layer 26. This operates similarly as discussed with reference to FIG. 1 with the added complexity that blockchain accounts are held by different control nodes 24A, 24B. In some embodiments, each control node 24A, 24B shares the public keys of accounts it respectively controls (acquiring a public key previously registered), but keeps the private keys private (to the private key is registered). Thus, transactions with embedded audit log data are generated between accounts controlled by control nodes 24A, 24B; however, it is still unnecessary for the entities 30A, 30B to trust one another even between the operation of their respective control nodes 24A, 24B as the private keys (or private data within the data store 22) are not shared with the other] and
verifying the electronic signature information with the acquired public key. [See Yang, ¶0014: whoever creates the transaction with the data can prove that they created it (verifying), because they hold the private key (the acquired public key) used to sign the transaction. ¶0025: Authentication of a user is performed via the algorithm that the blockchain uses by cryptographic signatures (electronic signature information) using the user's key]

Regarding currently amended claim 14, the combination of Yang and Madisetti teach claim 10 as described above.
While Yang teaches a first hash value a Merkle tree [Yang, ¶0028: system 20 switches to anchoring hash chain(s) and Merkle trees to the blockchain]; however, Yang fails to explicitly teach but Madisetti teaches wherein for verifying the first field information and the second field information includes a first root hash value of a Merkle tree configured on the basis of the plurality of pieces of field information [See Madisetti, ¶0216] and 
the verifying of the first field information comprises: calculating a hash value of the first field information; [Madisetti, ¶0178: the hash of the data (which is used to uniquely identify the data) is stored on the blockchain as state variables within a smart contract. See, ¶0216] 
calculating a second root hash value of the Merkle tree by using the calculated hash value and the non-root hash value; [Madisetti, ¶0214: level-2 chain] and
verifying the first field information on the basis of a comparison result between the first root hash value and the second root hash value. [Madisetti, ¶0195: Upon a comparison of the decrypted retrieved seal contract and the received seal contract indicating they are at least a partial match and the comparison of the hashed confirming verification record to the retrieved verification contract indicating they are at least a partial match]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of providing data provenance, permissioning, compliance, and access control for data storage systems using an immutable ledger overlay network of Yang before him or her including the teachings of a system for Tuning Blockchain Scalability, Decentralization, and Security for Fast and Low-Cost Payment and Transaction Processing of Madisetti. The motivation would have been obvious to try use partially shared states and/or addresses spaces, each blockchain in the BlockGrid maintains a private state and/or addresses space [Madisetti, ¶0216].  
Regarding currently amended claims 9 and 15, the combination of Yang and Madisetti teach claim 14 as described above.
second field information includes a minimum number of non-root hash values required for calculating the second root hash value. [Madisetti, ¶0214: The blocks in a level N chain contain all the transactions of the corresponding blocks in a level N-1 chain or a summarized form of transactions in the corresponding blocks... which in turn contains all the transactions in the corresponding block B2,0 1912 in the level-2 chain 1942, which in turn contains all the transactions in the corresponding block B1,0 1900 in the level-1 chain 1910].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Yang before him or her by including the teachings of a system for Tuning Blockchain Scalability, Decentralization, and Security for Fast and Low-Cost Payment and Transaction Processing of Madisetti. The motivation would have been obvious to try using embodiments of the present invention adopt a different approach from payment channels by using a combination of public and private blockchain network [Madisetti, ¶0037].  

Regarding currently amended claim 18, the combination of Yang and Madisetti teach claim 16 as described above.
However, Yang fails to explicitly teach but Madisetti teaches wherein verification information  [See Madisetti, ¶0216: the root hash of each of the World State Trie 1950, the Transactions Trie 1952, and the Transaction Receipts Trie 1954 may be stored in a block header of a block on some or all of the blocks of a blockchain of a multi-chain network.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of providing data provenance, permissioning, compliance, and access control for data storage systems using an immutable ledger overlay network of Yang before him or her including the teachings of a system for Tuning Blockchain Scalability, Decentralization, and Security for Fast and Low-Cost Payment and Transaction Processing of Madisetti. The motivation would have been obvious to try maintains mapping Merkle trees in a BlockGrid network approach [Madisetti, ¶0216].  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/Sakinah White Taylor/Examiner, Art Unit 2497